Citation Nr: 0016483	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-00 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether the veteran submitted a timely substantive appeal to 
a November 1992 rating decision.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from July 1989 to September 
1989.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in January 1998 which found that the veteran had 
not submitted a timely substantive appeal to a November 1992 
rating decision.  


FINDINGS OF FACT

1.  The veteran was notified that a November 1992 rating 
decision had denied his claim for service connection for 
schizophreniform disorder on November 13, 1992.  

2.  A notice of disagreement was received in March 1993.  

3.  No further communication was received by or on behalf of 
the veteran until May 1994, at which time the veteran's 
parents requested an "exception" to the time limit for 
filing a substantive appeal.  


CONCLUSION OF LAW

A substantive appeal of the November 1992 rating decision was 
not timely received.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A rating decision in November 1992 denied service connection 
for schizophreniform disorder.  The RO mailed notice of that 
decision, including notice of his appellate rights, to the 
veteran on November 13, 1992.  

Communication was received from the veteran in March 1993 
indicating his disagreement with the November 1992 denial of 
service connection.  

In April 1993, the RO mailed the veteran a statement of the 
case concerning the issue of service connection for 
schizophreniform disorder.  

No further communication was received from or on behalf of 
the veteran until May 1994, at which time the veteran's 
parents requested an "exception" to the time limit 
regarding the veteran's case, indicating that they wished to 
appeal the RO's decision.  

The veteran's accredited representative also wrote in May 
1994 to request a personal hearing before a hearing officer 
in conjunction the veteran's service connection claim.  A 
personal hearing was conducted in December 1994.  

In May 1995, the RO issued a supplemental statement of the 
case regarding service connection for a chronic acquired 
psychiatric disorder.  

A rating decision in August 1995 denied service connection 
for an acquired psychiatric disorder.  The veteran was 
notified of that determination by a supplemental statement of 
the case.  

Communication was received from the veteran's mother in March 
1996, indicating her desire "to be present when [the 
veteran's] case goes before the appeals board in Washington, 
DC."  

In January 1998, the RO informed the veteran that the period 
for appealing the November 1992 rating decision had expired 
and that decision had become final.  He was provided with his 
appellate rights concerning that determination.  

A notice of disagreement regarding the issue of the 
timeliness of appeal was received from the veteran's 
representative in March 1998.  A statement of the case 
concerning that issue was mailed to the veteran in January 
1999, and a substantive appeal was received in January 1999.  

Analysis 

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the 
Statement of the Case will be presumed to be the same as the 
date of the Statement of the Case and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the Substantive Appeal or the 
response to the Supplemental Statement of the Case.  
38 C.F.R. § 20.303.  

The evidence in this case is clear.  The veteran was notified 
of the November 1992 rating decision on November 13, 1992.  A 
notice of disagreement with that decision was received in 
March 1993.  By regulation, his substantive appeal must have 
been received by November 13, 1993.  However, no further 
communication was received by or on behalf of the veteran 
until May 1994, at which time the veteran's parents requested 
an "exception" to the time limit for completing the 
veteran's appeal.  

While the law does state that the time for responding to the 
statement of the case may be extended for a reasonable period 
upon a showing of good cause, the regulation makes clear that 
such a request must be made prior to the expiration of the 
time limit.  The request from the veteran's parents in this 
case was received in May 1994, several months after the end 
of the one-year period for completing the veteran's appeal in 
November 1993.  The record does not contain any document that 
was received within the appeal period that can be construed 
constituting the veteran's substantive appeal.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).  

Therefore, the Board concludes that the veteran's substantive 
appeal was not received in a timely manner and his appeal 
must be denied.  


ORDER

The veteran's substantive appeal of a November 1992 rating 
decision was not timely.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 



